Exhibit 10.32

Execution Version

AMENDED & RESTATED EXCLUSIVE

LICENSE AND DISTRIBUTION AGREEMENT

This Amended and Restated Exclusive License and Distribution Agreement (the
“Agreement”) is entered into this 15th day of December , 2009 and shall become
effective upon receipt by Reduct (as defined in the Preamble) of the 2009
Minimum Purchase Quantity set forth in Schedule 2.1 hereto (the “Effective
Date”), by and among Reduct NV, a company organized and existing under the laws
of Belgium with a registered office at Molenberglei 42, B-2627 Schelle, Belgium
(“Reduct”), Geospatial Holdings, Inc., a Nevada corporation having an office and
its principal place of business at 229 Howes Run Road, Sarver, Pennsylvania
16055, on behalf of itself and its wholly owned subsidiary Geospatial Mapping
Systems, Inc. (“Licensee”), and only with respect to the warrant grants pursuant
to Section 2.3 hereof, Delta Networks, SA, a company incorporated under the laws
of Luxembourg (“Delta Networks”).

RECITALS

WHEREAS, Reduct and a wholly owned affiliate of Licensee entered into that
Exclusive License and Distribution Agreement (the “Original License”) on
August 3, 2006, pursuant to which Reduct granted to Licensee an exclusive right
and license to promote, market, use, and distribute of certain Reduct products
and technology (the “Products” as further described in Section 1.2 below and as
may be updated and improved by Reduct) in the Territory (as further described in
Section 1.1 below);

WHEREAS, the Original License was subsequently amended and modified on June 6,
2007, December 21, 2007, March 21, 2008, April 17, 2008, December 18,
2008, March 10, 2009, and March 31, 2009 (collectively, the “Amendments”); and

WHEREAS, Reduct and Licensee desire to amend and restate the Original License in
its entirety on the terms set forth herein such that the Original License and
the Amendments are of no further force and effect and so that this Agreement
constitutes the entire understanding between the parties.

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
below, the parties agree as follows:

ARTICLE I: APPOINTMENT AND LICENSE GRANT

1.1 Scope of Appointment; License Grant. Reduct hereby appoints Licensee, and
Licensee hereby accepts such appointment, as an independent and exclusive
licensee and distributor for the Products to any individual or entity in the
jurisdictions set forth on Exhibit A (the “Territory”). Reduct hereby grants
Licensee a non transferable exclusive right and license to market, advertise,
promote, distribute, use, offer for sale, sell, direct import from Reduct, and
lease the Products, in the Territory in strict accordance with the terms and
conditions of this Agreement. Reduct shall refer any and all persons or entities
from the Territory who contact



--------------------------------------------------------------------------------

Reduct to Licensee and Reduct agrees not to knowingly discuss sales or pricing
terms of the Products with anyone in the Territory. “Intellectual Property
Rights” means all (a) patents (including without limitation, all patent
applications and divisions, continuations, continuations-in-part, renewals,
reissues, reexaminations and extensions of the foregoing, as applicable);
(b) rights associated with works of authorship and industrial design rights,
including copyrights; and (c) rights relating to the protection of trade secrets
and know how. Reduct’s “Intellectual Property” does not include Reduct’s
Trademarks.

1.2 Products Covered. “Products” shall mean the pipeline mapping system products
set forth on Exhibit B. Reduct may amend or supplement its range of Products
from time to time. Except as specifically approved by Reduct, during the term of
this Agreement, Licensee shall not purchase any products in conflict with
Reduct’s Intellectual Property Rights and Reduct Trademarks or substantially
similar to the Products from any other supplier or manufacturer of such
products.

1.3 Sublicensees. Licensee may market, distribute, sell or lease the Products
directly to end-users or, with written approval of Reduct, through Licensee’s
sublicensees, resellers or agents and will assure at all times that such
sublicensees, resellers or agents operate in accordance with this Agreement.
Licensee shall be liable for the actions, omissions, and performance of such
sublicensees, resellers or agents except for fraud, willful misconduct or gross
negligence on the part of such sublicensees, resellers or agents.

1.4 No Licensee Sales Outside the Territory. Licensee shall not knowingly,
directly or indirectly, market, distribute, export, sell, service or lease the
Products outside the Territory.

1.5 Sales by Sublicensees, Resellers or Agents Outside the Territory. Licensee
shall not permit any sublicensees, resellers or agents to market, distribute,
export, sell, deliver, service or lease the Products outside the Territory,
directly or indirectly, to purchasers within the Territory whom Geospatial has
reasonable reason to believe intend to use the Products outside the Territory or
re-sell the Products to an entity located outside the Territory, without prior
written approval from Reduct. In addition, Licensee shall require its end-users
to agree in writing that they will not, directly or indirectly, market,
distribute, export, sell, deliver, service or lease the Products outside the
Territory. Licensee, its sub-licensees, resellers and agents shall not be liable
to Reduct if the end-users export, sell, use or lease such Products outside the
Territory provided that Licensee complies with the foregoing sentence. Both
Parties will agree on a course of action to restrict or limit such distribution
outside the Territory.

1.6 Improvements. Any inventions or improvements in the Products by Licensee,
which arise as a result of access to the Products shall be the sole and
exclusive property of Reduct and shall be licensed to Licensee under the terms
and conditions of this Agreement. However, if Licensee makes a significant
contribution to the improvement, modification, enhancement or adaptation of the
Products, Reduct shall not charge any addition to the Licensee’s Purchase Price
to use that improvement, modification, enhancement or adaptation for the Term.

 

- 2 -



--------------------------------------------------------------------------------

1.7 Intellectual Property Protection. Reduct will use commercially reasonable
efforts to prepare, file, prosecute, maintain and extend patents, patent
applications, copyright registrations and copyright applications for
Intellectual Property covering the Products, Product components and related
services in the Territory (collectively, “IP Registrations”).

1.8 Enforcement Against Third Parties.

A. In the event that Reduct or Licensee becomes aware of actual or threatened
infringement of any Reduct Intellectual Property or Trademark, it will promptly
notify the other party in writing. Reduct will have the first right but not the
obligation to bring, at its own expense, an enforcement action against any third
party. If Reduct does not commence a particular enforcement action within 90
days, Licensee, after notifying Reduct in writing, will be entitled to bring the
enforcement action at its own expense and to use Reduct’s name in connection
therewith, and Reduct will cooperate with Licensee and take such actions as are
reasonably necessary for Licensee to bring and prosecute the enforcement action,
at Licensee’s expense. During the Term, no settlement of an action will be made
by Reduct or Licensee without the prior written consent of the other party if
such settlement would adversely affect the rights of the other party, such
consent not to be unreasonably withheld, conditioned or delayed. In any event,
Reduct and Licensee will assist one another and cooperate in any such litigation
at the other’s reasonable request at the expense of the requesting party, and,
if a party is necessary in order to institute or maintain an infringement suit
by the other party as defined by law, that party will join such suit and may, in
its discretion, be represented by its own counsel at its own expense.

B. Reduct and Licensee have the right to recover their respective actual
out-of-pocket expenses, or proportionate share thereof, in connection with any
litigation or settlement thereof from any recovery made by the other party. Any
excess amount will be shared between Reduct and Licensee in an amount
proportional to their respective expenses.

C. The parties will keep one another reasonably informed of the status of their
respective activities regarding any such litigation or settlement thereof.

1.9 Bankruptcy. If Reduct is under any proceeding under applicable bankruptcy
law and the trustee in bankruptcy of Reduct, or Reduct, as a debtor in
possession, rightfully elects to reject this Agreement, Licensee may retain any
and all of Licensee’s rights hereunder, to the maximum extent permitted by law,
provided that Reduct, as debtor in possession, is not otherwise legally
permitted to terminate this Agreement as provided in Article IX hereof.

ARTICLE II: OBLIGATIONS OF LICENSEE

2.1 Minimum Purchase Quantities.

A. Licensee shall purchase sufficient Products to meet the minimum purchase
quantities (the “Minimum Purchase Quantity”) set forth in Schedule 2.1 to this
Agreement during the Initial Term (defined in Section 8.1) and during the
Renewal Term (if any). The Minimum Purchase Quantities are due periodically
throughout each calendar year as set forth in more detail in Schedule 2.1.
Licensee shall order the Products pursuant to Article IV and make payment
therefore pursuant to Article V.

 

- 3 -



--------------------------------------------------------------------------------

B. In the event that the Agreement is renewed by Licensee as provided under
Article VIII, the Minimum Purchase Quantity for each Renewal Term (defined below
in Section 8.2) shall be increased by 15% per annum during each Renewal Term.

2.2 Additional Payments.

A. Licensee shall also make a payment to Delta Networks (i) on signing of this
Agreement in an amount of one hundred thousand dollars (US$100,000), and (ii) in
2010 in the amount of three million dollars (US$3,000,000). Licensee shall not
be entitled to receive Products on account of these two payments and the payment
made pursuant to subsection (ii) of this Section 2.2 A shall be paid by no later
than December 15, 2010.

B. In addition to the Minimum Purchase Quantity due in 2011 (as set forth in
more detail on Schedule 2.1), Licensee shall also order four million dollars
(US$4,000,000) worth of Products from Reduct in 2011 and shall submit orders and
make payment for such Products on the same schedule as the Minimum Purchase
Quantity for 2011.

C. Licensee has agreed to acquire a calibration table as part of the initial
2009 order, and as a result Reduct has agreed to reduce the annual maintenance
fee by all physical calibration charges for all probes purchased by Licensee.

2.3 Warrant Grant. Licensee and Delta Networks, the owner of one hundred percent
100% of the outstanding common stock of Reduct, hereby enter into a warrant
agreement attached hereto as Exhibit C (the “Warrant Agreement”) pursuant to
which Licensee grants to Delta Networks a warrant to:

A. purchase three million (3,000,000) shares of common stock of Licensee at a
purchase price per share of fifty cents (US$ 0.50). This warrant shall expire on
December 31, 2012; and

B. purchase five hundred thousand (500,000) shares of common stock of Licensee
at a purchase price per share of forty two and one half cents (US$ 0.425). This
warrant shall expire on December 31, 2013, (each of the warrants described
respectively in Section 2.3A and 2.3B a “Warrant” and, collectively, the
“Warrants”).

2.4 Marketing And Product Support. Licensee shall use commercially reasonable
efforts to promote the marketing and sale of the Products within the Territory.
Reduct agrees to provide a reasonable and sufficient amount of technical and
technological support (including, but not limited to, sales personnel training,
product demonstrations and promotional “roadshows”) as and when reasonably
requested by Licensee to facilitate sales by Licensee, including following the
launch of new or improved products. The parties acknowledge and agree that any
technical and technological support contemplated by this Agreement shall be
provided by Reduct to Licensee at a facility in the Territory designated by
Licensee, provided that Licensee reimburses Reduct for reasonable travel and
lodging expenses incurred in connection therewith.

 

- 4 -



--------------------------------------------------------------------------------

2.5 Licensee Prices. Prices for the sale by Licensee of the Products in the
Territory shall be established and revised from time to time by Licensee in its
sole discretion.

2.6 Costs and Expenses. Licensee shall be responsible for all costs and expenses
relating to its obligations under this Agreement including but not limited to
this Article II, except as expressly indicated otherwise.

ARTICLE III: OBLIGATIONS OF REDUCT

3.1 Supply of the Products. Reduct shall undertake the following:

A. Make commercially reasonable efforts to manufacture, assemble and ship the
Products and any required replacement products, ordered under Article IV and
paid for under Article V below, to Licensee in accordance with the delivery
schedule as provided in the accepted P.O. (defined in Section 4.1 below).
Notwithstanding the above, in the event that Licensee has, with the prior
written agreement of Reduct, committed to an agreed delivery timetable to its
customers, Reduct shall use its best efforts to adhere to that agreed delivery
timetable.

B. Keep Licensee informed of the Products manufacturing availability. In the
event of a shortfall in manufacturing capacity, Reduct will use commercially
reasonable efforts to provide Licensee with timely manufacturing capacity.
Failure of Licensee to meet the Minimum Quantity caused solely by Reduct’s
failure to keep Licensee informed of the non-availability of the Products or
Reduct’s inability to meet its scheduled shipment date or to supply the Products
to meet Licensee’s accepted orders shall not constitute a breach of the
Agreement by Licensee.

C. During the Initial Term and Renewal Term (collectively, the “Term”), grant
Licensee the right to distribute in the Territory all other forms of pipeline
mapping systems developed or manufactured (or to be manufactured) by Reduct and
intended to be marketed for sale to customers, including pipeline mapping
systems developed or manufactured by third parties under license from, or
instruction of, Reduct and all variations of the pipeline mapping systems
referred to in Exhibit B (together, the “New Product”). In the event that any
such New Product is developed, Reduct agrees to notify Licensee at least thirty
(30) days prior to the introduction of the New Product to the market elsewhere
and agrees to make the New Product available to Licensee under this Agreement no
later than the date Reduct first offers the New Product for sale elsewhere. If
Licensee elects to market and promote the New Product pursuant to this
Agreement, Reduct shall provide equivalent level of technical and technological
support with respect to such New Product to Licensee as it is providing for the
Products hereunder. The parties’ obligations under this Agreement shall apply to
the New Products, mutatis mutandis. Sale of the New Products by Licensee shall
count towards meeting the Minimum Quantity which shall be adjusted to reflect
the value of the New Products sold during the relevant Initial Term or Renewal
Term (as the case may be).

 

- 5 -



--------------------------------------------------------------------------------

3.2 Marketing Assistance and Training. Reduct shall undertake the following:

A. Make available to Licensee a reasonable quantity of Product literature and
promotional materials in a form suitable for reproduction or duplication by
Licensee. Licensee may also purchase, at its expense, additional quantities of
materials from Reduct. All such materials supplied to Licensee shall be in
English.

B. Answer promptly any queries concerning the Products or applications thereof
that Licensee may submit to Reduct in connection with proposed marketing
campaigns or contemplated sales.

C. Upon the request of Licensee and subject to Licensee agreeing to reimburse
Reduct’s reasonable costs and expenses, provide suitably qualified personnel to
participate in marketing activities of Licensee within the Territory. The
timetable for such marketing activities shall be agreed between Licensee and
Reduct. Reduct shall not be required to participate in more than two such
marketing activities per year.

D. Upon written request of Licensee, Reduct, or any authorized party appointed
by Reduct, shall provide training on the operation, repair and maintenance of
the Products to Licensee’s technicians. Upon request of Licensee, Reduct shall
provide this training at a facility designated by Licensee, provided that
Licensee reimburses Reduct for reasonable travel and lodging expenses incurred
in connection therewith.

3.3 Parallel Imports. Reduct shall not permit the sale of the Products to
purchasers within the Territory or to purchasers outside the Territory whom
Reduct has reasonable reason to believe intend to use the Products in the
Territory or re-sell the Products to an entity located in the Territory. In
addition, Reduct shall require its licensees to agree in writing that they will
not market, distribute, export, sell, deliver, service or lease the Products
into the Territory. Reduct shall not be liable to Licensee if the end-users
export, sell, use or lease such Products into the Territory provided that Reduct
complies with the foregoing sentence. Both Parties will agree on a course of
action to restrict or limit such distribution into the Territory.

3.4 Third Party Inquiries. During the Initial Term and the Renewal Term (each as
defined in Article VIII below), Reduct shall refer to Licensee all inquiries
regarding the Products from within the Territory.

ARTICLE IV: ORDERING AND DELIVERY OF THE PRODUCTS

4.1 Purchase Order. Licensee shall submit all orders for Products to Reduct via
a purchase order (each a “P.O.”) at the email address and facsimile number set
forth in Section 15.4. As soon as practicable after receipt of a P.O., Reduct
will notify Licensee in writing whether Licensee’s order for Products is
accepted or rejected and, if accepted, of the date or dates on which delivery is
expected to be made (the “Acceptance Notice”). Reduct will use its best efforts
to fill all orders placed by Licensee on the delivery dates specified by
Licensee.

 

- 6 -



--------------------------------------------------------------------------------

Upon issuance by Reduct of the Acceptance Notice, the P.O and Acceptance Notice
shall constitute a contract in accordance with the terms and conditions of this
Agreement, and shall be deemed an offer by Licensee to purchase the Products
listed therein. In the event that Licensee is required by an end-user to commit
to a delivery timetable, Licensee shall not make such commitment without first
consulting Reduct and obtaining Reduct’s written commitment to the delivery
timetable.

4.2 Shipment and Delivery; Title and Risk of Loss and Damage. Reduct shall ship
the Products EXW (Incoterms) Reduct with risk of loss and damage passing to
Licensee upon shipment EXW (Incoterms) Reduct.

4.3 Acceptance. Licensee shall inspect the Products promptly upon receipt
thereof and may reject any Products which are defective in any way. Products not
rejected by written notification to Reduct within fourteen (14) days of receipt
shall be deemed to have been accepted. Rejected Products shall be returned
freight prepaid to Reduct within ten (10) calendar days of rejection. As soon as
possible Reduct shall, at its option and expense, either repair or replace such
rejected Products. Reduct shall prepay transportation costs back to Licensee and
shall reimburse Licensee for any costs of transportation incurred by Licensee in
connection with the return to Reduct of such properly rejected Products.

ARTICLE V: PRICES AND PAYMENTS

5.1 Licensee’s Purchase Price. The prices for the Products purchased by Licensee
shall be those specified in Reduct’s Products price list attached hereto as
Exhibit D. These prices shall not be higher than those offered for similar
Products and similar volumes of Products to other licensees, distributors or
agents of Reduct, nor shall Reduct sell Products to other licensees,
distributors or agents on terms that are more favorable than those set forth
herein. Except as expressly stated otherwise, prices set forth in Exhibit D do
not include any existing or future taxes, tariffs, fees, duties, or levies
whatsoever applicable to the Products sold under this Agreement.

5.2 New Price Lists. Reduct shall provide a new price list to Licensee from time
to time. Reduct may increase the prices set forth in its then-applicable
published price list by providing written notice to Licensee not less than
ninety (90) days prior to the effective date of the new price list. In the event
of a price increase, such increase will apply to all accepted P.O.s issued by
Licensee after the effective date of the increase. In the event of a price
decrease, such decrease will apply to accepted P.O.s issued by Licensee after
the effective date of such decrease.

5.3 New Products. The prices for all New Products shall also be determined by
Reduct from time to time, subject to the same principles as set out in
Section 5.1 and Section 5.2.

5.4 Invoice and Payment Terms.

A. Reduct shall invoice Licensee simultaneously with the issuance by Reduct of
an Acceptance Notice. The invoice shall be sent by facsimile transmission or
electronic mail and shall set forth the total purchase price (the “Purchase
Price”) of all Products included in the order,

 

- 7 -



--------------------------------------------------------------------------------

as well as all charges owed by Licensee under this Article V. The invoice shall
also provide Licensee’s P.O. number allocable to the order, a description of the
Products or component parts being manufactured and assembled, the price of all
Products reflected in the P.O. and any discount in effect for the Products. At
that time Reduct shall also provide Licensee with a current statement of account
listing any and all outstanding invoices and any payments made or credits given
since the previous statement.

B. Except as otherwise specifically provided in Section 2.1, Section 8.1 and
Schedule 2.1 of this Agreement, upon receipt of Reduct’s invoice, Licensee shall
pay Reduct one hundred percent (100%) of the total Purchase Price for such
Products. All payments to Reduct for the Products in accordance with this
Section 5.4B shall be made to:

 

Beneficiary:    Reduct NV Bank:    KBC Bank Address:    Trade Mart,
Atomiumsquare 120    1080 Brussels, Belgium Account No:    735-0030244-65 IBAN:
   BE18 7350 0302 4465 BIC:    KREDBEBB US Corresponding Bank:    KBC Bank, New
York Account No:    026008248 BIC:    KREDUS33

ARTICLE VI: TRADEMARKS, TRADE NAMES

6.1 Trademarks and Trade Names. Licensee acknowledges that Reduct owns or has
rights to (i) the name Reduct NV and any abbreviations thereof and (ii) any and
all of Reduct’s trademarks, words and design marks, trade names, service marks,
trade logos and trade dress, and foreign language equivalents thereof, including
those described in Schedule 6.1 hereto (collectively, the “Trademarks”), and as
each may be unilaterally amended from time to time (whether registered or not).
Licensee acknowledges the exclusive ownership by Reduct, subject only to the
grant of any exclusive license of Reduct in and to the Trademarks used in
connection with any of the Products. Licensee agrees that it will not procure
either directly or indirectly the registration of any Trademark without the
written consent of Reduct. Licensee recognizes the validity of Reduct’s right to
use the Trademarks and agrees not to take any action that would adversely affect
the Trademarks or their ownership.

ARTICLE VII: PATENTS & COPYRIGHTS

7.1 Reduct Patents. Licensee acknowledges that Reduct owns or has rights to
patents, pending or otherwise, that relate to the working or form part of the
Products. Schedule 7.1 sets forth a list of all such patents (relevant for the
Territory) as of the date first set forth on this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

7.2 Patent & Copyright Indemnity. Reduct will defend, indemnify and hold
Licensee and its sublicensees and its and their customers harmless from any
Claims asserted against, imposed upon or incurred by Licensee or any of its
sublicensees or any of its or their customers arising out of or relating to a
claim that the Products infringe or otherwise violate any patent right, design
patent right, copyright, trade secret or other intellectual property or
proprietary right of any third party. Licensee will promptly notify Reduct of
the claim, furnish Reduct a copy of each writing relating to the claim and give
Reduct authority, information and assistance (at Reduct’s expense) necessary to
defend or settle the claim. Reduct will not settle the claim without Licensee’s
prior written consent if such settlement would adversely affect the rights of
the other Party, such consent not to be unreasonably withheld, conditioned or
delayed. This obligation excludes infringement arising out of (1) unauthorized
use of the Products by Licensee or its customers, (2) post-delivery unauthorized
modifications to the Products by Licensee or its customers; or (3) the
combination, operation or use of the Products with non-Reduct supplied hardware,
software, programs, data or specifications by Licensee or its customers if a
different combination would avoid the infringement; provided such combination is
not recommended by Reduct or contemplated by Reduct’s Product documentation.
Without prejudice to the indemnity for any actions brought against Licensee
referred to above, in the event that Reduct becomes aware of any actual or
potential infringement claims, Reduct may at its sole option and discretion
(1) procure for Licensee and its customers the right to use such Product free of
any infringement liability; (2) replace such Products with a non-infringing
substitute; or (3) accept Licensee’s return of the infringing Products in
exchange for a refund of the purchase price paid to Reduct by Licensee therefor.
THIS INDEMNITY IS REDUCT’S SOLE LIABILITY AND LICENSEE’S SOLE REMEDY FOR
INFRINGEMENT OF PATENTS OR COPYRIGHTS.

ARTICLE VIII: TERM

8.1 Initial Term. This Agreement, as set forth in the Preamble, shall come into
effect upon Geospatial making a payment to Reduct in the amount of four million
nine hundred fifty thousand US dollars (US $ 4,950,000) pursuant to Section 2.1
hereof and shall have an initial term (the “Initial Term”) of three (3) years.

8.2 Renewal Terms. Provided that Licensee meets the Minimum Quantity requirement
during the Initial Term and that the Agreement has not otherwise terminated
during the Initial Term, Geospatial shall have the right to automatically renew
this Agreement for successive three year terms (each such term, the “Renewal
Term” and, collectively with the Initial Term, the “Term”) provided that
Licensee provides written notice to Reduct of its intent to renew no later than
twelve (12) months prior to the end of the Initial Term or any Renewal Term as
applicable (“Renewal Notice”). Failure by Licensee to provide a Renewal Notice
to Reduct shall, within five (5) days after receipt of written notice from
Reduct to Licensee of such failure, be deemed to be a termination of this
Agreement at the conclusion of the Initial Term or any Renewal Term (as
applicable) subject to Section 9.2 hereof. Upon failure to provide a Renewal
Notice to Reduct, Reduct shall be free to discuss sales, pricing and distributor
terms of Products with anyone in the Territory. Should Geospatial elect not to
renew the Agreement at the conclusion of the Initial Term or any of the Renewal
Terms, the Agreement shall terminate at the conclusion of such term and neither
party shall have any obligations whatsoever, except as specifically provided in
this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE IX: TERMINATION

9.1 Termination For Cause. This Agreement may be terminated for cause as
follows:

A. By either party upon ninety (90) days written notice if the other party
commits a material breach of the Agreement and fails to cure the breach within
such ninety (90) day period.

B. By Reduct upon thirty (30) days written notice if Licensee does not pay the
agreed amounts pursuant to Section 2.2 hereof or does not order the Products
pursuant to Article IV hereof and make payment therefore pursuant to Article V
hereof.

C. By either party if the other party ceases to operate its business in the
ordinary course, files for bankruptcy or has an order for relief entered against
it in an involuntary bankruptcy case, files any proceeding for insolvency,
reorganization, liquidation, receivership, or dissolution or there is an
assignment for the benefit of creditors.

D. By (i) Licensee upon ninety (90) days written notice if (a) Reduct becomes
generally ineligible to obtain or receive approval for any applicable license or
export / import documents as are necessary to sell and deliver Products and
Component Products; or (b) Licensee’s sales activities are materially affected
by Reduct’s inability to supply the Products and such inability is not due to
events described in Sections 14.2 hereof and Reduct does not remedy the
situation within a reasonable period; or (ii) either party upon ninety (90) days
written notice if the other party assigns this Agreement in violation of
Section 15.5.

9.2 Effect of Termination.

A. Upon a termination, Licensee shall immediately pay Reduct all fees due and
unpaid with respect to Products delivered to Licensee. Licensee shall following
any termination of this Agreement be allowed to purchase Products at end-user
terms and conditions set by Reduct or a Reduct sub-distributor in the Territory.
Nothing in this Article shall prevent Licensee from selling, distributing,
marketing and promoting any remaining inventory to third parties in the
Territory.

B. In the event of a termination by Reduct under Section 9.1A, 9.1B, and 9.1D
(ii) during the Initial Term, in addition to any other rights that Reduct may
have at law or in equity and in consideration of the termination of the Original
License pursuant to this Agreement, and notwithstanding Section 12.2, Licensee
shall immediately pay to Reduct by wire transfer an amount in cash equal to the
aggregate amount of (i) any unpaid Minimum Purchase Quantities for the twenty
four (24) months following the Termination, and (ii) any unpaid additional
payments under Section 2.2. If Reduct has not terminated this Agreement under
Section 9.1A, 9.1B, and 9.1D(ii) prior to the end of the Initial Term this
Section 9.2B shall cease to be of any force and effect.

C. Subject to Section 9.2B, except in cases of bad faith by either Reduct

 

- 10 -



--------------------------------------------------------------------------------

or Licensee, neither Reduct nor Licensee shall be liable to the other solely
because of the termination of this Agreement, for compensation, reimbursement,
or damages due to the loss of prospective profits or anticipated sales, or due
to loss of goodwill of Reduct or Licensee. Notwithstanding the foregoing,
Licensee and Reduct, as applicable, shall remain liable for any obligations for
unpaid balances or credits for the Products and for damages, indemnities or
other compensations due to breach of this Agreement prior to the termination.

D. The provisions of Sections 1.9, 2.2, 6.1, 7.1, 9.2, 10.1, 15.1, 15.2, 15.3,
15.4, 15.6, and Articles XI, XII and XIII shall survive any termination or
expiration of this Agreement.

E. In the event either party terminates this Agreement for any reason in
accordance with the terms hereof, Reduct and Licensee shall cooperate to
reassure customers concerning a continuing level of service and support in
accordance with each party’s legal obligations.

ARTICLE X: FEES AND TAXES

10.1 Payment. Licensee shall be obligated to pay all applicable U.S. import
license fees, customs fees, taxes, tariffs, fees, duties, levies or other
charges that are levied or asserted by any public authority in the Territory,
and Reduct shall be obligated to pay all applicable export license fees, customs
fees, taxes, tariffs, fees, duties, levies or other charges that are levied or
asserted by Belgian authorities with respect to the Products purchased by
Licensee.

10.2 Addition to Price. Any tax, tariff, fee, duty, levy or other charge (other
than income taxes imposed upon Reduct) which Reduct may be required by any
applicable law to withhold, collect or pay with respect to the import, sale,
delivery, or use of any Products ordered or delivered to Licensee shall be added
to the price of such products.

ARTICLE XI: CONFIDENTIALITY

11.1 Confidential Information. In negotiating and implementing this Agreement,
either party may transmit to the other party (for the purpose of this clause the
“Recipient”) or Recipient’s representative (for the purpose of this clause the
“Representative”) certain proprietary and confidential information regarding the
Products, maintenance services, marketing strategy and industry analysis (the
“Confidential Information”). Such Confidential Information is defined as all
non-public information which is furnished by the other Party or its
representatives, regardless of whether specifically identified as proprietary or
confidential together with all proprietary data on (without limitation) prices,
volumes, quality, trade secrets, know-how, ideas, principles, analyses,
techniques, methodologies or other documents that may be reasonably regarded as
confidential under the circumstances. A Recipient’s Representative shall be
deemed to include each person that is or becomes (i) a subsidiary or other
affiliate of Recipient, or (ii) an officer, director, employee, partner,
attorney, advisor, accountant, agent or representative of Recipient or any of
Recipient’s subsidiaries or other affiliates. The term person

 

- 11 -



--------------------------------------------------------------------------------

will be broadly interpreted to include any individual and any corporation,
partnership, entity or group. Each party agrees that, for the Initial Term, any
Renewal Terms and a period of three (3) years after expiration or termination of
this Agreement, it shall not disclose any information it receives from the other
party to any other third party, person, corporation or entity. No party shall
use Confidential Information for its own benefit, except as provided herein.
Nothing contained in this Article XI shall grant or imply any rights by license,
estoppel or otherwise. Confidential Information as used herein does not include
information which: (i) is in the public domain at the time of its disclosure or
which enters the public domain at any time after such disclosure through no
fault of the Recipient, (ii) is generally disclosed to third parties by the
disclosing party without restriction, (iii) is communicated to the Recipient by
a third party having a right to do so without restriction on nondisclosure, or
(iv) is approved for release by written authorization of the other party.

11.2 Each party shall safeguard any Confidential Information that it receives
from the other party in connection with this Agreement. No party shall disclose
or cause to be disclosed, any of the Confidential Information, except to those
employees of the parties and any Affiliates who require access to the
Confidential Information to perform under this Agreement.

11.3 The parties acknowledge that the disclosing party would not have an
adequate remedy at law for money damages if the covenants contained in this
Article XI were breached. Accordingly, the disclosing party shall be entitled to
an injunction restraining such disclosure and other equitable relief (including
specific performance), without the requirement of posting a bond or other
security.

ARTICLE XII: LIMITATION OF LIABILITY AND REMEDIES; INDEMNITY

12.1 Liability for Termination. Except as specifically provided in Section 9.2
or this Section 12.1, neither party shall be liable to the other, by reason of
the termination of this Agreement, for incidental, consequential, punitive, or
special damages, reimbursement or damages due to the loss of prospective profits
or anticipated sales or loss of goodwill.

12.2 Limitation of Liability for Products and Component Products; Sole Remedy.
Liability under this Agreement is expressly limited to the price paid by
Licensee for the Products that are the subject of a dispute or controversy. IN
NO EVENT SHALL THERE BE LIABILITY FOR SPECIAL, EXEMPLARY, CONSEQUENTIAL,
INCIDENTAL OR INDIRECT DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF
ANTICIPATED PROFITS OR ECONOMIC LOSS, EVEN IF THE OTHER PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE.

12.3 Indemnity. Each party will defend, indemnify and hold harmless the other
party and its officers, directors, employees and sublicensees (collectively, the
indemnified party’s “Indemnitees”) as to and against any and all Claims asserted
against, imposed upon or incurred by the other party or any of its Indemnitees
arising out of or relating to (i) any misrepresentation, or any breach of
warranty or covenant, by the indemnifying party under this Agreement, and
(ii) any actual act or omission of the indemnifying party, related to its
performance of its obligations

 

- 12 -



--------------------------------------------------------------------------------

hereunder. Reduct or any Reduct affiliate assumes no liability for any damage to
Licensee’s computer network (or the computer network of any client of Licensee)
from any cause other than the willful misconduct of Reduct.

ARTICLE XIII: WARRANTIES, REPRESENTATIONS AND

RESTRICTIVE COVENANTS

13.1 DISCLAIMER. THE FOLLOWING WARRANTIES FOR THE PRODUCTS ARE IN LIEU OF ALL
CONDITIONS OR WARRANTIES EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT
LIMITED TO, ANY IMPLIED CONDITIONS OR WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE AND OF ANY OTHER CONDITION OR WARRANTY OBLIGATION ON
THE PART OF REDUCT OR ITS LICENSORS, WHICH ARE HEREBY EXPRESSLY DISCLAIMED.

13.2 Warranty. For twelve (12) months from delivery of Products to Licensee,
Reduct warrants the Products to be free from defects in material and workmanship
and the Products shall further be free from material defects, program errors,
and non comformaties and shall otherwise perform in all material respects in the
manner specified in the documentation and other written materials provided to
Licensee. This warranty will not apply if repair or parts replacement is
required because of accident, neglect, misuse, transportation, or use which does
not conform to the specific or general instructions of Reduct. This warranty
does not apply to any Products which have been opened, disassembled, unsealed or
changed except by Reduct, except that the warranty shall not be affected by any
repair or alteration of a Product by a technician or other personnel skilled by
Reduct in the art employed or retained by Licensee.

13.3 Remedy. Licensee’s sole remedy for and Reduct’s liability for warranty
breaches are limited as set forth in Article XII and this Article XIII.

13.4 End-User Warranty. Licensee shall be obligated to provide to customers the
original manufacturers’ warranties on defects in materials and workmanship, the
scope and period of which shall be generally consistent with (and for the
avoidance of doubt, not beyond, in excess of or in addition to) Reduct’s
Warranty to Licensee in Section 13.3 above, including at minimum the following
requirements: (a) Licensee shall pass on the original manufacturers’ warranties
that the Products are free from defects in materials and workmanship; and
(b) Licensee shall work with Reduct and the original manufacturer to correct any
such defects without any charge. During the warranty period, the cost of the
replacement component parts shall be borne by Reduct.

 

- 13 -



--------------------------------------------------------------------------------

13.5 Other Representations and Warranties from Reduct. Reduct represents,
warrants and undertakes to Licensee that:

 

  (i) save for compliance with the relevant U.S. laws and regulations for export
control in respect of the Products as provided in Section 15.8, no other
licenses, approvals, consents or authorizations are required from any
governmental or regulatory authorities in the U.S. or Belgium, the execution and
performance by Reduct of its obligations under this Agreement and the sale and
distribution of the Products in the Territory;

 

  (ii) there is no known breach of third party intellectual property rights in
respect of the Products;

 

  (iii) the warranties from the original manufacturers of the Products
(including the component parts) are valid and subsisting and no waiver or
exception has been granted by Reduct to the original manufacturers. Reduct is
not aware of any events or circumstances which would or are likely to render the
warranties void, invalid or unenforceable, and Reduct will take all actions to
assign to or confer all rights on Licensee in respect of the warranties from the
original manufacturers of the Products and the component parts thereof so as to
allow the Licensee to confer the benefits of the warranties to the sub-licensees
or end-users or to directly enforce the warranties against the original
manufacturers; and

 

  (iv) Reduct is not aware of any litigation, arbitration proceeding,
investigation, or actual or potential claims from any person (including
governmental or regulatory authorities) concerning the safety, quality or any
other aspects of the Products, the component parts, the Trademarks, or the
patent rights relating to the Products and the component parts; and Reduct will
notify Licensee in writing promptly upon it becoming aware of any of such
claims.

The representations, warranties and undertakings set out in this Section 13.5
shall be deemed repeated on the date of execution of this Agreement, the date of
issuance of the Acceptance Notice and the date of delivery of the relevant
Products and/or component parts.

13.6 Representations and Warranties from Reduct, Delta Networks and Licensee.
Each of Reduct, Delta Networks and Licensee represent and warrant to the other,
on the date of the execution of this Agreement and for as long as Licensee
remains as Licensee of the Products under this Agreement, that:

 

  (i) it is a company duly incorporated and organized and is validly existing
under the laws of its jurisdiction of incorporation and has not been dissolved;

 

  (ii) it has full power, authority and capacity to enter into this Agreement
and to perform its obligations hereunder. Except as expressly provided herein,
all corporate actions, conditions, approvals and requirements to be taken,
fulfilled, obtained, given and done by it in order to enable it to lawfully and
validly enter into, exercise its rights and perform and comply with its
obligations under this Agreement have been duly and validly taken, fulfilled,
obtained, given and done; and

 

- 14 -



--------------------------------------------------------------------------------

  (iii) this Agreement constitutes a legal, valid and binding obligation of the
relevant party, enforceable in accordance with its terms, subject to any rules
of law or equity. The execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby and the fulfillment by such party of the
terms, conditions and provisions hereof will not contravene or violate or result
in the breach (with or without the giving of notice or lapse of time, or both)
or acceleration of any obligations of the relevant party under:

 

  (1) any laws applicable to the relevant party;

 

  (2) any judgment, order, writ, injunction or decree of any court or of any
authority which is presently applicable to the relevant party;

 

  (3) the charter documents of the relevant party or any amendments thereto or
restatements thereof; or

 

  (4) the provisions of any agreement, arrangement or understanding to which the
relevant party is a party or by which it is bound.

13.7 Restrictive Covenants. Each party covenants with the other that it shall
not, and shall cause its Affiliates not to: (i) during the term of this
Agreement and for a period of two (2) years following termination or expiration
of the term of this Agreement, induce or attempt to induce any director,
officers or key employee of the other party or any of its Affiliates to leave
employment of the other party or its Affiliate, as the case may be; (ii) use or
(insofar as it can reasonably do so) allow to be used, in the case of Licensee
the trade name of “Geospatial”, “Geospatial Mapping Systems”, and in case of
Reduct the trade name of “Reduct” or any other trade name used by the other
party or its Affiliates or any other name intended or likely to be confused with
such trade names. In the event that any of the above restrictions is void but
would be valid if some part of the restrictions were deleted the restrictions in
question shall apply with such modification as may be necessary to make it
valid.

ARTICLE XIV: FORCE MAJEURE

14.1 Excuse. Should either party be delayed or rendered unable to perform its
obligations, wholly or in part, by an event of Force Majeure (defined below), it
shall give the other party notice of such event and performance shall be
suspended while the effects of the Force Majeure event are continuing. Such
suspension shall in no event exceed a maximum of six (6) months. Reduct or
Licensee, as the case may be, shall diligently seek to overcome such event of
Force Majeure.

14.2 Events of Force Majeure. Neither Reduct nor Licensee shall be responsible
for any delay or failure to perform its obligations due to an event of Force
Majeure. Force Majeure means all events which are beyond the control of the
parties, and which are unforeseen, or if foreseen, unavoidable. Such events of
Force Majeure shall include, by way of example, but not limitation, the
following:

(a) Fire, explosion, frost, earthquake, storm, lightning, tide, tidal wave,
floods or perils of the sea, or acts of God;

 

- 15 -



--------------------------------------------------------------------------------

(b) War, revolution, acts of public enemies or of belligerence, sabotage,
blockade or transportation embargoes, insurrection or riot;

(c) Labor disputes, strikes, labor shortages or other labor problems at Reduct
or Reduct’s major suppliers of parts and components and sub-assemblies;

(d) Shortage of, or an inability of, Reduct or Reduct’s suppliers to obtain raw
materials, production equipment and machinery, sub-assemblies, parts and
components;

(e) Expropriation, requisition, confiscation, interference by or restrictions or
onerous regulation imposed by civil or military authorities;

(f) Other acts of government or agencies of government, including denials,
onerous restrictions, or undue delays on export licenses or re-export
authorizations; and

(g) Other causes or events, similar to those above, beyond the party’s control.

ARTICLE XV: GENERAL PROVISIONS

15.1 Arm’s Length Relationship of Parties. The relationship between Reduct and
Licensee under this Agreement is that of seller and buyer with the right to
resell. The parties are and will remain independent contractors and are in no
way the other party’s legal representative or agent.

15.2 Governing Language. This Agreement is in the English language only, which
shall be controlling in all respects. In the event this Agreement is translated
into the language of the court having jurisdiction over this Agreement, the
English version of this Agreement shall prevail over such translation with
respect to any and all interpretations of this Agreement and with respect to any
interpretation by such court of the intent of the parties hereto.

15.3 Severability. If any provision of this Agreement shall be declared void,
invalid, or illegal, the validity or legality of any other provisions and of the
entire Agreement shall not be affected thereby. However, the parties agree that
if any such provision shall be declared void, invalid, or illegal, the parties
will, in good faith, negotiate mutually acceptable substitute provisions.

15.4 Notices. Any notice regarding non-performance, breach, termination, or
renewal required or permitted under this Agreement shall be in writing and shall
be deemed to have been duly given (a) when received if personally delivered,
(b) within five (5) days after being sent by registered or certified mail,
return receipt requested, postage prepaid, to the parties

 

- 16 -



--------------------------------------------------------------------------------

(and to the persons to whom copies shall be sent), at the respective addresses
of the parties set forth below or at such other address as shall be given by
either party to the other in writing. All other notices may be sent by regular
mail or by electronic means, as may be agreed between the parties:

 

If to Reduct:    If to Licensee: Otto Ballintijn    Mark A. Smith Reduct NV   
Geospatial Holdings, Inc. Molenberglei 42    229 Howes Run Road B-2627 Schelle
   Sarver, PA 16055 Belgium    F: +1 724-353-3049 F: +32 (0) 3 541 77 31   
Email: sales@reduct.net    Email: msmith@geospatialcorporation.com If to Delta
Networks:    With a copy to: Delta Networks Limited SA    Gerald P. Farano Rue
de Merl 74    Winston & Strawn LLP L-2146 Luxembourg    1700 K Street, NW
Attention: Peter Magnus    Washington, DC 20006    F: +1 202-282-5100    Email:
gfarano@winston.com With a copy to:    Jan De Wispelaere    Fazantenlaan, 13   
B-3050 Oud-Heverlee    Belgium   

15.5 Assignability. This Agreement shall not be assigned or transferred by
either party without the prior written consent of the other party provided that
either party shall have the right to assign its rights, duties and obligations
under this Agreement to any of its subsidiaries or Affiliates provided that if
such entity ceases to be a subsidiary or Affiliate of the assigning party, the
assigning party shall forthwith cause the entity to re-assign this Agreement
back to the assigning party. Notwithstanding the assignment to a subsidiary or
Affiliate, the original party shall remain bound by the terms of this Agreement
and shall procure its subsidiary or Affiliate (as the case may be) to fulfill
its obligations under this Agreement. Any attempted assignment or transfer by
either party without written consent shall be void and of no effect. If consent
is given, this Agreement shall be binding upon and inure to the benefit of the
assigns.

15.6 Governing Law and Forum for Disputes. This Agreement shall be governed by
and construed in accordance with the laws of Belgium without regard to any
conflicts of laws or provisions therein. Any and all disputes arising hereunder
shall be litigated, if at all, in either the Courts of Antwerp or elsewhere in
Belgium, it being the intention of both parties that Belgium serve as the
exclusive forum for dispute resolution. Both parties submit to the jurisdiction
of the courts of Antwerp, and agree that, in the event an action is brought in
the courts of Belgium, they

 

- 17 -



--------------------------------------------------------------------------------

will waive any argument of lack of personal jurisdiction or improper venue,
which they might otherwise have. Both parties waive any rights to remove any
action brought in a court in Belgium, to a court outside that jurisdiction.

15.7 No Waiver. Any failure of either party to enforce at any time, or for any
period of time, any provision of this Agreement, shall not constitute a waiver
of such provision or in any way affect the validity of this Agreement.

15.8 Export Control. Both Reduct and Licensee acknowledge that they are
obligated to comply with and will strictly comply with export laws and
regulations of the United States, including but not limited to the Export
Administration regulations that may apply to the Products. Reduct shall provide
all reasonable assistance, including the signing of any official documents, for
the purpose of complying with any such laws and regulations.

15.9 Ethical Standards. Neither Reduct nor Licensee, nor any of their members,
employees, representatives, officers, directors, agents, or attorneys shall take
any action which would cause either itself or the other party to this Agreement
to be in violation of the United States Foreign Corrupt Practices Act of 1977
(as amended), 15 U.S.C. §§78 et seq., or the anti-corruption legislation of any
other country that might be applicable to the activities of either party under
this Agreement.

15.10 Governmental Approvals. Reduct and Licensee shall work together in good
faith to ensure that all necessary approvals by governmental authorities for the
execution and performance of this Agreement, including, without limitation,
applicable approvals from exchange control and fair trade authorities and import
and export clearance by the authorities of the origin of the Products and the
Territory, are obtained. Both Reduct and Licensee shall promptly take such
action as may be reasonably necessary to obtain such approvals.

15.11 Compliance with Laws. Each party shall be responsible for compliance with
any national, regional and local laws and will obtain and maintain, at its
expense, all permits, licenses and government registrations and requirements
necessary or appropriate to perform hereunder and will, at its own expense, make
all filings with governmental authorities required by applicable law. In the
event that modification to the Products or component parts is necessary to
secure the importation of such Product or component part into the Territory,
Reduct shall endeavor to make such modification provided that it is technically
and commercially feasible to make such modifications and that the modifications
do not compromise the safety or usability of the Products or component parts. If
such modifications would alter the production/sourcing cost of the Products or
component parts, the parties will work together in good faith to agree on a
revised price list that would compensate Reduct for the additional costs arising
from such modifications.

15.12 Complete Agreement. This Agreement, together with all Schedules and
Exhibits hereto, sets forth the entire Agreement between the parties with
respect to the subject matter hereof and supersedes all previous communications,
representations or agreements, whether oral or written, with respect to the
subject matter hereof, including, but not limited to the Original Agreement and
each of the Amendments. No addition to or modification of this Agreement shall
be binding upon either party unless reduced to writing and duly executed by the
parties hereto in the same manner as the execution of this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

Agreement shall be binding upon either party unless reduced to writing and duly
executed by the parties hereto in the same manner as the execution of this
Agreement.

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
officers of the respective parties, as of the date first above written.

 

REDUCT NV      GEOSPATIAL HOLDINGS, INC. By:   

/s/ Otto Ballintijn

     By:   

/s/ Mark Smith

Otto Ballintijn

    

Mark Smith

Typed Name      Typed Name

Managing Director

    

Chairman/CEO

Title      Title

Address:  

 

     Address:  

 

Molenberglei 42

    

 

2627 Schelle, Belgium

    

 

Telecopier:  

+32 3 451 7731

     Telecopier:  

 

Solely for the purposes of the Warrants granted pursuant to Section 2.3:

 

DELTA NETWORKS LIMITED SA By:  

/s/ Peter Magnus

Peter Magnus

Typed Name

CEO Delta Networks

Title

Address:  

 

Brasslhoatseban 67

2970 Schelle, Belgium

Telecopier:  

 

 

- 19 -



--------------------------------------------------------------------------------

Exhibit A – Territory

North America

South America

Australia



--------------------------------------------------------------------------------

Exhibit B – Products

 

DR-3.1 Pipeline Mapping System

Component Code

  

Brief Component Description

OMU-31    Orientation Measurement Unit with integrated wheel set Reduction 3.1
   Stand-alone Single-User OMU Communication Software X-Traction 3.1   
Stand-alone Single-User Data Processing Software OBC3X    OMU Battery Charger
CU3X    Control Unit FCU3X    Field Control Unit LPC3X    Pre-installed Laptop
PC LPC3X-R    Ruggidized laptop PC FC31    Custom Flight Case DR-HDD-4.1
Pipeline Mapping System

Component Code

  

Brief Component Description

OMU-84441    Orientation Measurement Unit Reduction 4.1    Stand-alone
Single-User OMU Communication Software X-Traction 4.1    Stand-alone Single-User
Data Processing Software OBC3X    OMU Battery Charger CU3X    Control Unit FCU3X
   Field Control Unit LPC3X    Pre-installed Laptop PC LPC3X-R    Ruggidized
laptop PC (upgrade price) FC31    Custom Flight Case SA50S17    Single Wheel
Spacer Units (one with odometer) SA50S35    Single Wheel Spacer Units (one with
odometer) SA90S35    Single Wheel Spacer Units (one with odometer) SA90S70   
Single Wheel Spacer Units (one with odometer) SA140S80    Single Wheel Spacer
Units (one with odometer) SA140S150    Single Wheel Spacer Units (one with
odometer) SA185S190    Single Wheel Spacer Units (one with odometer) DA50S17   
Double Wheel Spacer Units (one with odometer) DA50S35    Double Wheel Spacer
Units (one with odometer) DA90S35    Double Wheel Spacer Units (one with
odometer) DA90S70    Double Wheel Spacer Units (one with odometer) DA140S80   
Double Wheel Spacer Units (one with odometer) DA140S150    Double Wheel Spacer
Units (one with odometer) DA185S190    Double Wheel Spacer Units (one with
odometer) 28XS    Wheel set (including 2 odometer wheels) 50XS    Wheel set
(including 2 odometer wheels) 35L    Wheel set (including 2 odometer wheels) 50L
   Wheel set (including 2 odometer wheels) 80L    Wheel set (including 2
odometer wheels) 100L    Wheel set (including 2 odometer wheels) 140L    Wheel
set (including 2 odometer wheels)



--------------------------------------------------------------------------------

Exhibit C – Warrant Agreements

See attached.



--------------------------------------------------------------------------------

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

GEOSPATIAL HOLDINGS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

No. 018   Issuance Date: December 15, 2009

Void After December 31, 2012

THIS WARRANT (the “Warrant”) CERTIFIES THAT, for value received, Delta Networks
Limited, SA, a company duly organized under the laws of Luxembourg (the
“Holder”), or any authorized successor or assign, is entitled, on and subject to
the terms set forth below, to purchase from Geospatial Holdings, Inc., a Nevada
corporation (the “Company”), three million (3,000,000) shares (the “Share
Number”) of Common Stock (as defined below) of the Company. The Share Number
shall also be subject to adjustment as set forth below in Section 5.

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

(a) “Common Stock” shall mean shares of the Company’s common stock each having a
par value of $0.001.

(b) “Exercise Period” shall mean the period commencing with the Issuance Date,
and ending December 31, 2012, unless sooner terminated as provided below.

(c) “Exercise Price” shall mean $0.50 per share of Common Stock.

(d) “Exercise Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant.

2. EXERCISE OF WARRANT. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):

(a) an executed Notice of Exercise in the form attached hereto;

 

- 1 -



--------------------------------------------------------------------------------

(b) payment of the Exercise Price in cash by wire transfer of immediately
available funds; and

(c) this Warrant.

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised.

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

2.1. Net Exercise. Notwithstanding any provisions herein to the contrary, if the
fair market value of one share of the Company’s Common Stock is greater than the
Exercise Price (at the date of exercise), in lieu of exercising this Warrant by
payment of cash, the Holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of shares of Common Stock computed using the following
formula:

X = Y (A-B)

A

 

Where    X =    the number of shares of Common Stock to be issued to the Holder
   Y =   

the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the

Warrant is being exercised, the portion of the Warrant being canceled (at the
date of such calculation)

   A =    the fair market value of one share of the Company’s Common Stock (at
the date of such calculation)    B =    Exercise Price (as adjusted to the date
of such calculation)

For purposes of the above calculation, fair market value means on any date, as
it relates to a share of the Company’s Common Stock (each a “Share”): (i) if the
Shares are readily tradable on an established securities market, (x) the average
of the high and low prices of such Shares as reported on the principal national
securities exchange on which the Shares are then listed on the date specified
herein, or if there were no sales on such date, on the next preceding day on
which there were sales, or (y) if such Shares are not

 

- 2 -



--------------------------------------------------------------------------------

listed on a national securities exchange, the average of the last reported bid
price, as reported by Financial Industry Regulatory Authority, Inc. or a similar
organization, in the over-the-counter market for such Shares for each of the
twenty (20) business days preceding the specified date, or (ii) if the Shares
are not readily tradable on an established securities market, the value
determined by any means determined fair and reasonable by the board of directors
of the Company, which determination shall be final and binding on all parties.

3. COVENANTS OF THE COMPANY.

3.1. Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.

3.2. No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its organizational documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.

3.3. Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified therein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

4. REPRESENTATIONS OF HOLDER.

4.1. Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant solely for its account for investment
and not with a view to or for sale or distribution of said Warrant or any part
thereof. The Holder also represents that the entire legal and beneficial
interests of the Warrant and Exercise Shares the Holder is acquiring is being
acquired for, and will be held for, its account only.

 

- 3 -



--------------------------------------------------------------------------------

4.2. Securities Are Not Registered.

(a) The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration.

(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations. Holder is aware that the conditions for resale set forth
in Rule 144 have not been satisfied and that the Company presently has no plans
to satisfy these conditions in the foreseeable future.

4.3. Disposition of Warrant and Exercise Shares.

(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:

(i) the Company shall have received a letter secured by the Holder from the
Securities and Exchange Commission stating that no action will be recommended to
the Commission with respect to the proposed disposition; or

(ii) there is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement; or

(iii) the Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Act or any applicable state securities laws.

 

- 4 -



--------------------------------------------------------------------------------

(b) The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

(c) The Holder hereby agrees not to sell or otherwise transfer or dispose of all
or any part of this Warrant or the Exercise Shares during a period specified by
the representative of the underwriters of Common Stock (not to exceed one
hundred eighty (180) days) following the effective date of any registration
statement of the Company filed under the Act. Holder further agrees that the
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such period.

4.4. Accredited Investor. The Holder represents that it is an accredited
investor within the meaning of Regulation D of the Securities Act.

5. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same aggregate Exercise Price, the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment; provided, however, that such adjustment shall not be made with
respect to, and this Warrant shall terminate if not exercised prior to, the
events set forth in Section 7 below. The form of this Warrant need not be
changed because of any adjustment in the number of Exercise Shares subject to
this Warrant.

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
Exercise Price by such fraction.

7. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

8. TRANSFER OF WARRANT. Subject to applicable laws and the restriction on
transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder are

 

- 5 -



--------------------------------------------------------------------------------

transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign an investment letter
in form and substance satisfactory to the Company.

9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

10. NOTICES, ETC. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by telex, telegram, express mail
or other form of rapid communications, if possible, and if not then such notice
or communication shall be mailed by first-class mail, postage prepaid, addressed
in each case to the party entitled thereto at the following addresses: (a) if to
the Company, to Geospatial Holdings, Inc., Attention: Mark A. Smith, President &
CEO, 229 Howes Run Road, Sarver, PA 16055 and (b) if to the Holder, to:

Delta Networks Limited SA

Rue de Merl 74

L-2146 Luxembourg

Attention: Peter Magnus

With a copy to:

Jan De Wispelaere

Fazantenlaan, 13

B-3050 Oud-Heverlee

Belgium

or at such other address as one party may furnish to the other in writing.
Notice shall be deemed effective on the date dispatched if by personal delivery,
telecopy, telex or telegram, two days after mailing if by express mail, or three
days after mailing if by first-class mail.

11. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

12. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regards
to the principles of conflicts of laws thereof other than Sections 5-1401 and
5-1402 of the New York General Obligations Law.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of December 15, 2009.

 

GEOSPATIAL HOLDINGS, INC. By   /s/ Mark A. Smith  

Mark A. Smith

President & CEO

 

ACKNOWLEDGED AND AGREED:      

By:     Name:     Title:    

 

- 7 -



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: GEOSPATIAL HOLDINGS, INC.

(1) ¨ The undersigned hereby elects to purchase                  shares of the
Common Stock (the “Common Stock”) of Geospatial Holdings, Inc. (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.

¨ The undersigned hereby elects to purchase                  shares of the
Common Stock (the “Common Stock”) of the Company pursuant to the terms of the
net exercise provisions set forth in Section 2.1 of the attached Warrant, and
shall tender payment of all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

(Name)

 

 

 

 

(Address)

(3) The undersigned represents that (i) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company and the Company has not made such
information available and has no present plans to do so; and (vi) the
undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided the Company with an opinion of
counsel satisfactory to the Company, stating that such registration is not
required.

          (Date)     (Signature)              (Print name)



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:       (Please Print) Address:       (Please Print)

Dated:    

Holder’s

Signature:

   

Holder’s

Address:

   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

- 9 -



--------------------------------------------------------------------------------

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

GEOSPATIAL HOLDINGS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

No. 019   Issuance Date: December 15, 2009

Void After December 31, 2013

THIS WARRANT (the “Warrant”) CERTIFIES THAT, for value received, Delta Networks
Limited, SA, a company duly organized under the laws of Luxembourg (the
“Holder”), or any authorized successor or assign, is entitled, on and subject to
the terms set forth below, to purchase from Geospatial Holdings, Inc., a Nevada
corporation (the “Company”), five hundred thousand (500,000) shares (the “Share
Number”) of Common Stock (as defined below) of the Company. The Share Number
shall also be subject to adjustment as set forth below in Section 5.

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

(a) “Common Stock” shall mean shares of the Company’s common stock each having a
par value of $0.001.

(b) “Exercise Period” shall mean the period commencing with the Issuance Date,
and ending December 31, 2013, unless sooner terminated as provided below.

(c) “Exercise Price” shall mean $0.425 per share of Common Stock.

(d) “Exercise Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant.

2. EXERCISE OF WARRANT. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):

(a) an executed Notice of Exercise in the form attached hereto;

 

- 1 -



--------------------------------------------------------------------------------

(b) payment of the Exercise Price in cash by wire transfer of immediately
available funds; and

(c) this Warrant.

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised.

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

2.1. Net Exercise. Notwithstanding any provisions herein to the contrary, if the
fair market value of one share of the Company’s Common Stock is greater than the
Exercise Price (at the date of exercise), in lieu of exercising this Warrant by
payment of cash, the Holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of shares of Common Stock computed using the following
formula:

X = Y (A-B)

A

 

Where    X =    the number of shares of Common Stock to be issued to the Holder
   Y =   

the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the

Warrant is being exercised, the portion of the Warrant being canceled (at the
date of such calculation)

   A =    the fair market value of one share of the Company’s Common Stock (at
the date of such calculation)    B =    Exercise Price (as adjusted to the date
of such calculation)

For purposes of the above calculation, fair market value means on any date, as
it relates to a share of the Company’s Common Stock (each a “Share”): (i) if the
Shares are readily tradable on an established securities market, (x) the average
of the high and low prices of such Shares as reported on the principal national
securities exchange on which the Shares are then listed on the date specified
herein, or if there were no sales on such date, on the next preceding day on
which there were sales, or (y) if such Shares are not

 

- 2 -



--------------------------------------------------------------------------------

listed on a national securities exchange, the average of the last reported bid
price, as reported by Financial Industry Regulatory Authority, Inc. or a similar
organization, in the over-the-counter market for such Shares for each of the
twenty (20) business days preceding the specified date, or (ii) if the Shares
are not readily tradable on an established securities market, the value
determined by any means determined fair and reasonable by the board of directors
of the Company, which determination shall be final and binding on all parties.

3. COVENANTS OF THE COMPANY.

3.1. Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.

3.2. No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its organizational documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.

3.3. Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified therein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

4. REPRESENTATIONS OF HOLDER.

4.1. Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant solely for its account for investment
and not with a view to or for sale or distribution of said Warrant or any part
thereof. The Holder also represents that the entire legal and beneficial
interests of the Warrant and Exercise Shares the Holder is acquiring is being
acquired for, and will be held for, its account only.

 

- 3 -



--------------------------------------------------------------------------------

4.2. Securities Are Not Registered.

(a) The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration.

(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations. Holder is aware that the conditions for resale set forth
in Rule 144 have not been satisfied and that the Company presently has no plans
to satisfy these conditions in the foreseeable future.

4.3. Disposition of Warrant and Exercise Shares.

(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:

(i) the Company shall have received a letter secured by the Holder from the
Securities and Exchange Commission stating that no action will be recommended to
the Commission with respect to the proposed disposition; or

(ii) there is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement; or

(iii) the Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Act or any applicable state securities laws.

 

- 4 -



--------------------------------------------------------------------------------

(b) The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

(c) The Holder hereby agrees not to sell or otherwise transfer or dispose of all
or any part of this Warrant or the Exercise Shares during a period specified by
the representative of the underwriters of Common Stock (not to exceed one
hundred eighty (180) days) following the effective date of any registration
statement of the Company filed under the Act. Holder further agrees that the
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such period.

4.4. Accredited Investor. The Holder represents that it is an accredited
investor within the meaning of Regulation D of the Securities Act.

5. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same aggregate Exercise Price, the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment; provided, however, that such adjustment shall not be made with
respect to, and this Warrant shall terminate if not exercised prior to, the
events set forth in Section 7 below. The form of this Warrant need not be
changed because of any adjustment in the number of Exercise Shares subject to
this Warrant.

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
Exercise Price by such fraction.

7. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

8. TRANSFER OF WARRANT. Subject to applicable laws and the restriction on
transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder are

 

- 5 -



--------------------------------------------------------------------------------

transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign an investment letter
in form and substance satisfactory to the Company.

9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

10. NOTICES, ETC. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by telex, telegram, express mail
or other form of rapid communications, if possible, and if not then such notice
or communication shall be mailed by first-class mail, postage prepaid, addressed
in each case to the party entitled thereto at the following addresses: (a) if to
the Company, to Geospatial Holdings, Inc., Attention: Mark A. Smith, President &
CEO, 229 Howes Run Road, Sarver, PA 16055 and (b) if to the Holder, to

Delta Networks Limited SA

Rue de Merl 74

L-2146 Luxembourg

Attention: Peter Magnus

With a copy to:

Jan De Wispelaere

Fazantenlaan, 13

B-3050 Oud-Heverlee

Belgium

or at such other address as one party may furnish to the other in writing.
Notice shall be deemed effective on the date dispatched if by personal delivery,
telecopy, telex or telegram, two days after mailing if by express mail, or three
days after mailing if by first-class mail.

11. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

12. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regards
to the principles of conflicts of laws thereof other than Sections 5-1401 and
5-1402 of the New York General Obligations Law.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of December 15, 2009.

 

GEOSPATIAL HOLDINGS, INC. By   /s/ Mark A. Smith  

Mark A. Smith

President & CEO

 

ACKNOWLEDGED AND AGREED:      

By:   /s/ Peter Magnus Name:   Peter Magnus Title:   CEO Delta Networks

 

- 7 -



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: GEOSPATIAL HOLDINGS, INC.

(1) ¨ The undersigned hereby elects to purchase                  shares of the
Common Stock (the “Common Stock”) of Geospatial Holdings, Inc. (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.

¨ The undersigned hereby elects to purchase                  shares of the
Common Stock (the “Common Stock”) of the Company pursuant to the terms of the
net exercise provisions set forth in Section 2.1 of the attached Warrant, and
shall tender payment of all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

(Name)

 

 

 

 

(Address)

(3) The undersigned represents that (i) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company and the Company has not made such
information available and has no present plans to do so; and (vi) the
undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided the Company with an opinion of
counsel satisfactory to the Company, stating that such registration is not
required.

          (Date)     (Signature)              (Print name)

 



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:       (Please Print) Address:       (Please Print)

Dated:    

Holder’s

Signature:

   

Holder’s

Address:

   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

- 9 -



--------------------------------------------------------------------------------

Exhibit D – Pricing of Products

[See Official Pricing Guide DR-HDD-4.1 issued on January 1, 2006 and DR-3.1
Pipeline Mapping System Official Price List issued July 31, 2006 attached hereto
by reference.]



--------------------------------------------------------------------------------

Schedule 2.1 – Minimum Quantity

The Licensee is obligated to meet the following Minimum Purchase Quantities as
described in Section 2.1 of the Agreement and shall make a payment to Reduct in
the amount and by the date set forth in more detail hereunder.

 

Period

  

Minimum Purchase Quantity

2009   

US$4,950,000 by the earlier of either: (i) the closing by Licensee of a round of
convertible preferred or common stock financing in an amount that equals or
exceeds ten million US dollars (US$10,000,000), or (ii) January 31, 2010.

 

Upon receipt of this 2009 Minimum Purchase Quantity, Licensee shall receive
Products at the prices set forth on Exhibit D.

2010    US$6,000,000 as follows: US$2,500,000 on June 30, 2010, and US$1,750,000
on September 30, 2010, and US$ 1,750,000 on December 15, 2010 2011   
US$7,750,000 in quarterly installments on March 31, 2011, June 30, 2011,
September 30, 2011, and December 31, 2011 2012   

US$6,612,500 in quarterly installments on March 31, 2012, June 30, 2012,
September 30, 2012, and December 31, 2012

 

** For 2013, the Minimum Purchase Quantity shall be calculated as a 15% increase
from the 2012 Minimum Purchase Quantity and all orders for Minimum Purchase
Quantities shall be submitted and prepaid for by no later than the end of each
calendar quarter. The Minimum Purchase Quantity shall thereafter be calculated
as a 15% increase from the Minimum Purchase Quantity of the previous year and
all orders for Minimum Purchase Quantities shall be submitted and prepaid for by
no later than the end of each calendar quarter.



--------------------------------------------------------------------------------

Schedule 6.1 – Trademarks

 

Mark

  

Territory

  

Status

Reduct   

North America, South America

America, Australia

   Registration Pending Reduct Pipeline Mapping Systems   

North America, South America

America, Australia

   Registration Pending Reduct Digital Duct Detection   

North America, South America

America, Australia

   Registration Pending DuctRunner   

North America, South America

America, Australia

   Registration Pending



--------------------------------------------------------------------------------

Schedule 7.1 – Patents

International Patent Application, Publication Number WO 2004/048893 A1

United States Patent Application, Application Number 10/536,006

DC:620622.2

DC:594372.5